In re Harris, Nobie; — Plaintiff/s); applying for supervisory and/or remedial 'Writ; Parish of Ouachita, 4th Judicial District Court, Div. “A”, No. 40,368.
Writ granted in part. Where “there is a discrepancy between the minutes and the transcript, the transcript must prevail.” State v. Lynch, 441 So.2d 732, 734 (La.1983); see also State v. Godejohn, 425 So.2d 750, 751 n. (“boilerplate type minutes of court” lack reliability and must yield to transcript). The district court is therefore ordered to resen-tence relator in compliance with State v. Harris, 93-1098 (La. 1/5/96), 665 So.2d 1164. In all other respects, the application is denied.